Citation Nr: 0300806	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective earlier date than 
April 15, 1991, for the award of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 
15, 1991, for the assignment of a 100 percent schedular 
rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
August 1969.

In an August 1994 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection for PTSD.  This disorder was assigned a 30 
percent rating, effective from April 15, 1991.  By a 
November 1998 rating decision, the RO assigned a 100 
percent disability rating for the service-connected PTSD, 
effective from April 15, 1991.  Subsequent to the 
assignment of this disability rating, the veteran 
submitted a statement requesting an effective date earlier 
than April 15, 1991, for the award of VA compensation for 
PTSD.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by 
the RO, which, in effect, denied an earlier effective for 
the award of service connection and for the assignment of 
the 100 percent disability rating for PTSD.  Later that 
month, in April 1999, the veteran filed a notice of 
disagreement (VA Form 9), wherein he contested the 
effective date of the award of service connection as well 
as the assignment of the 100 percent disability rating.  
The RO furnished a Statement of the Case in June 1999; and 
a Substantive Appeal was received by the RO in January 
2000.  Accordingly, the Board construes the issues as 
listed on the cover page of this decision.

In addition, a review of the record on appeal also 
reflects that the veteran thereafter perfected an appeal 
to an April 1999 RO decision that denied service 
connection for heart disease secondary to service 
connected PTSD.  However, at his August 2002 personal 
before the undersigned, the veteran withdrew his appeal as 
to this issue.  See 38 C.F.R. § 20.204(b) (2002).

FINDINGS OF FACT

1.  On February 8, 1989, the veteran submitted a VA Form 
21-526, Application for Compensation or Pension, which 
included a claim for service connection for a psychiatric 
disorder.

2.  In a statement, received by the RO on February 27, 
1989, the veteran amended his claim to include PTSD.

3.  The RO denied service connection for psychiatric 
disorder, to include PTSD, in a July 1989 rating decision; 
and the veteran perfected a timely administrative appeal 
of this determination.

4.  In an April 3, 1991, decision, the Board denied 
service connection for PTSD, primarily because the 
evidence of record did not indicate that the veteran 
served in the Republic of Vietnam, or that he experienced 
an in-service stressful event resulting in PTSD.

5.  On April 15, 1991, the RO received a statement from 
the veteran that was construed as a request to reopen the 
claim for service connection for PTSD.

6.  In 1993, the RO received service department records 
showing evidence that the veteran served in the Republic 
of Vietnam as well as verification of the stressful events 
resulting from such service.

7.  By a rating decision, dated in August 1994, the RO 
granted service connection for PTSD, effective from April 
15, 1991, largely on the basis of the service department 
records obtained in 1993 that verified the veteran's 
service in the Republic of Vietnam and the stressful 
events associated with such service.

8.  The evidence of record demonstrates that as of 
February 8, 1989, the veteran's clinical signs and 
manifestations of his service-connected PTSD resulted in 
virtual isolation in the community, and are productive of 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 8, 
1989, for the award of service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5107, 5110(a), (b)(1) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.156(c), 3.160(b), 
3.400(b)(2), (q)(2) (2002).

2.  The criteria for an effective date of February 8, 
1989, for the assignment of a 100 percent disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 5107, 
5110(a), (b)(1) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.1(p), 
3.156(c), 3.160(b), 3.400(b)(2), (q)(2), 4.3, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran was sent a letter in 
June 2001 which explained, among other things, the VCAA 
and what evidence was needed to substantiate his claims.  
Further, the record reflects that during the course of 
this appeal, the veteran was provided with the appealed 
rating decision, the Statement of the Case, and the 
Supplemental Statements of the Case, which provided 
adequate notification of the information and medical 
evidence necessary to substantiate these claims.  In any 
event, it is noted that earlier effective date claims, 
such as those before the Board in the decision below, 
generally involve a determination as to when a claim was 
received or when entitlement to certain benefits arose.  
The relevant evidence to review is already of record, and 
the veteran does not claim otherwise.

Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claims and evidence relevant 
to the claims has been properly developed.  As such, there 
is no further action to be undertaken to comply with the 
provisions of the VCAA or implementing regulations.  
Accordingly, adjudication of the claim at this juncture 
may go forward because it poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Earlier Effective Date

In analyzing the veteran's claim for an effective date 
earlier than April 15, 1991, for an award of service 
connection for PTSD, the Board notes that under the 
provisions of 38 U.S.C.A. § 5110, except as otherwise 
provided, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation "shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  This statutory provision is 
implemented by regulations which provide that, except as 
otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) explained, in Spencer v. Brown, 4 Vet. App. 283 
(1993), that

where the claim is reopened on the 
basis of new and material evidence from 
service department reports, VA has 
consistently treated it as a true 
'reopening' of the original claim and a 
review of the former disposition in 
light of the service department reports 
which are considered to have been lost 
or mislaid, and the award of benefits 
is made retroactive to the date of the 
original claim.  See 38 C.F.R. 
§ 3.400(q)(2) []; VA G.C. Digested 
Opinion, July 17, 1984 (stating that 
§ 3.400(q)(2) reflects 'a long-standing 
VA policy treating supplemental service 
department records correcting prior 
erroneous reports as providing a basis 
for an award for benefits based on the 
veteran's original claim . . . .) 
(original emphasis).

Spencer v. Brown, 4 Vet. App. at 293.  

Although there is a prior Board final decision, 38 C.F.R. 
§ 3.156(c) provides that where new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has 
become final, the former disposition will be reconsidered.  
This regulatory language contemplates that official 
service department records which presumably had been 
misplaced have been located and forwarded to VA.  Where 
such records clearly support the assignment of a rating 
over a part or the entire period of time, a retroactive 
evaluation will be assigned accordingly except as it may 
be affected by the filing date of the original claim.

Further, 38 C.F.R. § 3.400(q)(2) provides that where new 
and material evidence consists of service department 
records (since it is considered these records were lost or 
misplaced) the effective date will be assigned to agree 
with the evaluation or date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to rule on original claims filed within one year 
after separation from service.  On claims for direct 
service connection the effective date is the day following 
separation from active service or date entitlement arose 
if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, 
or evidencing a belief of entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An original claim is an initial 
formal application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160(b).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (2002); see also 
38 U.S.C.A. § 5101(a) (West 1991 & West Supp. 2002).

A review of the record shows that the August 1994 rating 
decision reopening and granting service connection for 
PTSD was based largely on service department records 
showing evidence of veteran's service in the Republic of 
Vietnam and verification of his exposure to stressful 
events during such service.  Since the claim was reopened 
and granted on the basis of service department records 
that were not of record at the time of the original 
denial, the effective date for the award of service 
connection for PTSD is based on the date of receipt of the 
original claim, February 8, 1989.  See 38 C.F.R. 
§§ 3.156(c), 3.400(q)(2).  Because the record does not 
reflect any earlier communication from the veteran, which 
may be construed as a claim for a psychiatric disorder; 
and because the veteran first initiated a claim for a 
psychiatric disorder, to include PTSD, in February 1989, 
which is more than a year following his date of separation 
from service, February 8, 1989, is the earliest date which 
may be assigned for the award of service connection for 
PTSD.  Id; see also 38 U.S.C.A. § 5110(a), (b)(1).

Having found that the proper effective date for the award 
of service connection for PTSD is February 8, 1989, the 
Board must look at the entire period of time since the 
original claim was filed in February 1989, in conjunction 
with the governing legal authority, in order to determine 
if the veteran is entitled to an effective date earlier 
than April 15, 1991, for the assignment of a 100 percent 
disability rating for PTSD, "in accordance with the facts 
found."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.156(c).

By regulatory amendment effective November 7, 1996, 
changes were made to the Schedule for Rating Disabilities 
for mental disorders, as codified at 38 C.F.R. § 4.130 
(2002).  Where the law or regulations change after a claim 
has been filed or reopened, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  
38 C.F.R. §§ 4.129, 4.130 (1996).  A 100 percent 
evaluation is warranted where the attitudes of all 
contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the 
community; there must be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
or the veteran must be demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

Under the amended criteria, the general rating formula for 
mental disorders is as follow: A 100 percent evaluation is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform 
the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, one's 
own occupation, or one's own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

Following a careful and considered review of the record, 
the Board finds that, with resolution of all reasonable 
doubt in favor of the veteran, the symptomatology 
associated with the veteran's PTSD is productive of total 
occupational and social impairment pursuant to both the 
old and amended rating criteria of Diagnostic Code 9411.  
In that regard, the Board finds that the evidence 
consistently shows that the veteran is severely 
depression, is essentially isolated from the community, 
and has attempted suicide on repeated occasions, as 
reflected in the VA, private, and SSA records dated since 
February 1989.  It was noted that the veteran has resorted 
to physical violence when he experiences episodes of 
startled reactions; that he has definitely withdrawn from 
his previous social status; and that he has a distant and 
strained relationship with his children.  Similar findings 
were also observed during the veteran's VA psychiatric 
examinations performed in June 1994 and 1996.  Notably, in 
a private statement dated in April 1997, the clinicians 
found that the veteran now uses isolation as means to 
avoid conflict or stress, and he (along with his wife) has 
moved to the country as to means to avoid social 
situations and crowds.  Moreover, additional medical 
reports disclosed that the veteran's PTSD symptoms 
markedly restricts his daily living activities and impacts 
upon his ability to maintain social functioning.  Further, 
the Board notes that the veteran has a notable history of 
treatment with prescribed medication and therapeutic 
counseling, apparently, without significant resolution of 
symptoms.

While the veteran's PTSD disability picture does not meet 
each of the criterion of a 100 percent schedular rating, 
the Court has held that the criteria in Diagnostic Code 
9411 for a 100 percent rating are each independent bases 
for awarding a 100 percent rating pursuant to the 
regulation for rating mental disorders in effect prior to 
November 7, 1996.  See, Richard v. Brown, 9 Vet. App. 266, 
268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
As reflected by the record, at least one of the three 
criteria for a 100 percent rating is independently met in 
the veteran's case, at least from the date of the original 
claim filed in February 1989.  Moreover, the Board also 
finds that it reasonable to conclude the symptomatology 
associated with the appellant's PTSD is productive of 
total occupational and social impairment, thereby 
warranting a 100 percent schedular evaluation under the 
amended criteria of Diagnostic Code 9411, at least for the 
period from November 7, 1996.  According, given the 
particular facts in the instant case, the Board concludes 
that February 8, 1989 is the earliest date as of which it 
is shown by the evidence of record that the veteran met 
the criteria of Diagnostic Code 9411 for a 100 percent 
disability rating for PTSD.


ORDER

An effective date of February 8, 1989, for the award of 
service connection for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.

An effective date of February 8, 1989, for the assignment 
of a 100 percent disability rating for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

